Case 2:18-cv-00715-JES-MRM Document 135 Filed 03/10/21 Page 1 of 2 PageID 4511



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 JEREMY RICHARDSON and
 MANDY LARSON, on behalf of
 themselves and all others
 similarly situated,

             Plaintiffs,

 v.                                 Case No:   2:18-cv-715-Ftm-99MRM

 PROGRESSIVE AMERICAN
 INSURANCE COMPANY,
 PROGRESSIVE SELECT
 INSURANCE COMPANY, J.D.
 POWER & ASSOCIATES, AND
 MITCHELL INTERNATIONAL
 INC.,

             Defendants.


                                    ORDER

        This matter comes before the Court on intervenor's Notice Of

 Withdrawing Intervenor’s Motion to Intervene and Transfer or, in

 the Alternative, to Stay Pursuant to the First-Filed Rule (Doc.

 #134) filed on March 10, 2021. Counsel for the Intervenor met and

 conferred with counsel for the parties and states that all parties

 agree to the withdrawal of the Motion to Intervene (Doc. #123)

 filed on February 5, 2021.

        Accordingly, it is hereby

        ORDERED:

      1. Intervenor's Motion to Intervene and Transfer or, in the

        Alternative, to Stay Pursuant to the First-Filed Rule (Doc.
Case 2:18-cv-00715-JES-MRM Document 135 Filed 03/10/21 Page 2 of 2 PageID 4512



       #123) is deemed withdrawn.

    2. The hearing for oral arguments on the Motion to Intervene

       scheduled     for   March   12,   2021   at   10:00   a.m.   is   hereby

       cancelled.

       DONE and ORDERED at Fort Myers, Florida, this            10th     day of

 March, 2021.




 Copies:
 Counsel of Record
